Bond, J.
Plaintiff filed the following petition before a justice:
“Plaintiff for his cause of action states that the defendant is indebted to him in the- sum of $50 for rent due for premises fronting 20 feet on east side of Vandeventer Ave., by a depth eastwardly of 340 feet, more or less, between Washington Ave. and Olive street in the city of St. Louis, as per bill herewith, for which sum plaintiff prays judgment.”
Attached to which complaint was the following account:
“Missouri Electric Light & Power Co.,
“To Bernard C. Edmunds, Dr.
“For ten months rent of premises 20 feet front on the east side of Vandeventer avenue, by a depth eastwardly of 340 feet, more or less, between Washington avenue and Olive street, in the City of St. Louis, at $5 a month, $50.”
Plaintiff had judgment in the justice court, from which an appeal was taken to the circuit court of the *615city of St. Louis, in which court there was a trial de novo before the court, a jury having been waived. In the circuit court plaintiff recovered a judgment. It was shown on the trial in the circuit court that prior to February 5, 1896, defendant had used said lots for the location of three of its poles, and at said date agreed with the then owner, H. L. Edmunds, that it might continue the user of said premises, setting forth the consideration and terms thereof in the following language of a contract then made with him: “In consideration of one dollar in hand paid by the party of the second part to the party of the first part, receipt whereof is hereby acknowledged, and the further consideration of a monthly payment of five dollars by the said party of the second part to the said Edmunds, the first payment to be made on the first day of March, 1896, and five dollars upon the first day of each month thereafter, the said H. L. Edmunds, party of the first part, hereby agrees with the party of the second part that it may keep and maintain three poles for wires upon said property until such time as the said H. L. Edmunds may desire to terminate this agreement-, but it is further mutually agreed between said parties that before the said Edmunds shall terminate this agreement, and the permission hereby granted to maintain said three poles, that the said Edmunds will give the said party of the second part thirty days’ notice in writing of his desire to do so, and the party of the second part agrees that it will, upon receiving said thirty days’ notice, remove all of its said poles from the tract of land of the said Edmunds hereinbefore described, and leave the surface of the ground where said poles stood in good and safe condition.”
*616The parties having waived a jury, and the defendant having requested the court to find the facts, the court makes and files its finding of facts as follows:
“That on the fifth day of February, 1896, one H. L. Edmunds and the defendant entered into the following contract of letting (here the court copied in full the said contract of February 5, 1896).”
“That defendant paid said Edmunds the stipulated sum of $5 per month up to and including June 30, 1896, four payments in all. That about June 6, said Edmunds notified defendant in writing to remove its said poles and wires from said land, as provided in said contract, which it failed to do. On or just prior to July 1, 1896, H. L. Edmunds conveyed said land to plaintiff, and defendant recognized him as grantee and. paid him the next monthly payment of $5, which was for the month ending July 30th, 1896.”
Fta?tsNG °f “That on or about the sixth day of July, 1896, plaintiff, as grantee aforesaid, notified defendant to remove its poles and wires from said land within thirty days, which it failed and refused to do, and on or about August 10, 1896, he threatened to forcibly remove them, whereupon defendant instituted suit in the circuit court, city of St. Louis, to restrain and enjoin plaintiff from carrying out his threat. That after the institution of said suit the parties on August 17, 1896, entered into the following stipulation, viz:”
“No. 4467, October Term, 1896, Room 1.
“Missouri Electric Light & Power Company vs. “B. C. Edmunds. Stipulation, August 17, 1896.
“It is hereby stipulated that the above entitled suit may be dismissed at plaintiff’s costs, and that defendant will permit plaintiff to remove its wires and *617poles "within four days from this date, and as full compensation for use of ground from February 5, 1896, to date, plaintiff to pay defendant $50, and defendant to waive all damages by reason of injunction.
“(Signed) W. H. Thompson,
“Attorney for Plaintiff.
“(Signed) Jesse A. McDonald,
“Attorney for Defendant.
“That in pursuance of said stipulation defendant paid plaintiff the said sum of $50 on August 18, 1896, and defendant also paid all court costs in said cause.” “And thereafter defendant removed said three poles about six inches north of the north line of said land, but left the seven arms on said poles projecting southward over plaintiff’s land about four to five feet, on which arms are carried fourteen wires and there are two or more wires carried angling across said land from these poles to the south side of same. That about June 20, 1897, plaintiff made demand on defendant for the rent sued for, being for ten months, beginning August 1, 1896, and ending June 1, 1897, amounting to $50 which defendant refused to pay.”
“Plaintiff claimed that defendant has never surrendered possession of the premises in that its poles and wires are still occupying a portion of the same; that it has failed to remove them according to agreement of August 17, 1896, and is therefore still liable for said monthly payment of $5 per month, and the court finds that defendant has not removed its poles and toires from said land in accordance with said stipulation of date August 17, 1896. But that at the date of filing this suit defendant was still occupying said premises with its said wires and arms upon said poles and the court holds as a matter of law that under the facts found as above, the defendant is liable to plaintiff for said sum of $5 per month for rent of said premises, *618under the terms of said contract of letting of date February 5, 1896, from said seventeenth day of August, 1896, to June 1, 1897, leaving 9 12-30 months and amounting to $47, upon which plaintiff, is entitled to interest at the rate six per cent from June 24,1897 (the date on which this suit was filed) to the present date, making the sum of $49.05, for which plaintiff is entitled to judgment with his costs.
“This April 5, 1898.
“D. D. Fishek, Judge.”
The court rendered a verdict for plaintiff in the sum of $49.05, from which defendant appealed to this court.
tenant: con-tr&ct * deed *619construed. *618The finding of facts made by the learned circuit judge being supported by the evidence, is conclusive as to the issues of fact on this appeal, hence the only questions for review arise out of the proper application of the law to the facts found. Where the relation of landlord and tenant is not created by deed but is established by a contract, express or implied, the landlord has two remedies against the tenant for nonpayment of rent, first, an action on the contract for the rent reserved; secondly, an action for the use and occupation of the premises. R. S. 1889, sec. 6374; Bank v. Aull, 80 Mo. 199; Edmonson v. Kite, 43 Mo. 176; McLaughlin v. Dunn, 45 Mo. App. 645. We are unable to concur in the view of'appellant that the contract of February 5, 1896, entered into by the grantor of plaintiff and the defendant, must be construed as a deed to the latter. The fair interpretation of that agreement merely imports a contract of user of the land described for the location and erection of poles, terminable, by the party of the first part on thirty days’ written notice of such intention. In other words, it created the relation of landlord and tenant between the parties thereto, and the *619specifications of thirty days’ notice for its termination was intended merely as a substitute, for the provision of the statute prescribing one month’s notice before the termination of similar tenancies. R. S. 1889, sec. 6371. So construing the contract (to the rights under which plaintiff succeeded) the finding of the trial court that defendant never surrendered the possession of the premises which it acquired under said agreement, but continued to occupy the , same thereunder up to the filing of suit, involves the conclusion under the authorities cited, that plaintiff is entitled to recover for the use of his premises, either by an action on the contract, or by one for use and occupation. It is immaterial, therefore, whether the pi’esent action be in the one form or the other. It is not claimed in the motion for new trial that the amount of the judgment is excessive if defendant is liable in either form of action. Hence that point is not open to review. State ex rel. v. Bank, 144 Mo. 381; Alexander v. Rolfe, 74 Mo. 495; Ray v. Thompson, 26 Mo. App. 431; ibid, 386.
Finding no reversible error in the judgment, it is affirmed.
Judge Bland concurs; Judge Biggs dissents.